NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1163


                                 JAMES D. MURPHEY,

                                                       Plaintiff-Appellant,

                                            v.


               TPS ENTERPRISES, PATRICK J. SIMERI, PIER SIMERI,
                 THOMAS L. SCHOAF, SR., SHIRLEY A. SCHOAF,
                 CREATIVE PRODUCTS, INC. and ADAPTO, INC.,

                                                       Defendants-Appellees.

      James D. Murphey, of Phoenix, Arizona, pro se.

      David G. Bray, Mariscal, Weeks, McIntyre & Friedlander, P.A., of Phoenix,
Arizona, for defendants-appellees.

Appealed from: United States District Court for the District of Arizona

Judge Mary H. Murguia
                        NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2008-1163

                                 JAMES D. MURPHEY,

                                                      Plaintiff-Appellant,

                                            v.

              TPS ENTERPRISES, PATRICK J. SIMERI, PIER SIMERI,
                THOMAS L. SCHOAF, SR., SHIRLEY A. SCHOAF,
                CREATIVE PRODUCTS, INC. and ADAPTO, INC.,

                                                      Defendants-Appellees.

Appeal from the United States District Court for the District of Arizona in case no. 04-
CV-2430, Judge Mary H. Murguia.
                         __________________________

                               DECIDED: October 7, 2008
                            __________________________

Before MAYER, LINN, and MOORE, Circuit Judges.

PER CURIAM.

      James D. Murphey (“Murphey”) appeals from a final decision of the United States

District Court for the District of Arizona, Murphey v. TPS Enterprises, No. 04-CV-2430

(D. Ariz. Sept. 18, 2007), 1 which granted summary judgment of noninfringement to

Appellees. We affirm.




      1
            Reference is made to the district court’s thorough and well-reasoned
opinion. We repeat here only the facts necessary for disposition of this appeal.
                                     I. BACKGROUND

       Murphey is the inventor and owner of U.S. Patent No. 5,780,842 (“the ’842

patent”), which is directed to an “Item Dispensing Control System for Use in Vending

Devices.”    On November 6, 1998, Murphey entered into an “Exclusive License

Agreement” (“the license agreement”) with Appellee TPS Enterprises, a general

partnership formed by Appellees Patrick Simeri and Thomas Schoaf, related to the ’842

patent. As relevant to this appeal, the license agreement provided:

       LICENSOR hereby grants to LICENSEE the exclusive right and license to
       make, have made, use, sell, and offer for sale apparatus [sic] covered by
       a VALID CLAIM of said LICENSED PATENTS in the United States . . . .

The license agreement also permitted Appellees to sublicense those rights. Finally, the

license agreement gave Murphey the right to terminate the agreement if he did not

receive at least $18,000 in royalties in the first calendar year.

       Approximately one year following execution of the license agreement, Murphey

exercised his right to terminate the agreement in response to notification from Appellees

that there had been no sales, and thus no royalties. Murphey subsequently filed suit in

state court for breach of contract and misrepresentation. That court granted summary

judgment in favor of Appellees, finding among other things, that the agreement

“expressly permitted Defendants to enter into sublicenses and assign all of their rights

and obligations under the Agreement to a third-party without the prior approval of

[Murphey].” Murphey then filed this action in the district court, alleging that Appellees

infringed the ’842 patent.    Following discovery, the district court granted Appellees’

motion for summary judgment of noninfringement, finding that the license agreement

barred any claim for infringement while that agreement was in force and that there was

no evidence of infringement following termination of the agreement. The district court


2008-1163                                     2
also concluded that Murphey was collaterally estopped from pursuing the action based

on the state court judgment in Appellees’ favor.        This appeal followed.     We have

jurisdiction under 28 U.S.C. § 1295(a)(1).

                                     II. DISCUSSION

       We review a grant of summary judgment de novo, reapplying the standard that

the district court employed. Rodime PLC v. Seagate Tech., Inc., 174 F.3d 1294, 1301

(Fed. Cir. 1999).    Drawing all reasonable inferences in favor of the nonmovant,

“[s]ummary judgment is appropriate only when ‘there is no genuine issue as to any

material fact and . . . the moving party is entitled to a judgment as a matter of law.’” Id.

(quoting Fed. R. Civ. P. 56(c)).

       We find no error in the district court’s decision. Although the nature of Murphey’s

appeal is difficult to discern, the gravamen appears to be related to his contention that

Appellees breached the license agreement and infringed the ’842 patent by negotiating

with third parties to sublicense the patent.       See Pet’r’s Informal Br. at 5 (“The

infringement subject matter and issue is Defendant’s violation of Patentee consent of

Authority, in Offering the Patent Licensed inventions to third parties solely by, through,

and under positions of their Non-licensed corporate operations and entity acronyms

thereof with no identity of TPS license Agreement or as a Licensee.”); id. at 7 (“Further,

they could not verbally sublicense the TPS Agreement to the corporate operations, or

act through their corporate operations at actual Arms-Length to themselves, being

obligated already to the TPS License Agreement . . . .”). Both the state court and the

district court rejected this proposition, as do we.      Murphey’s grant of authority to

Appellees in the license agreement to “make, have made, use, sell, and offer to sell”




2008-1163                                    3
devices made pursuant to the ’842 patent, as well as to sublicense those rights,

immunizes Appellees from Murphey’s charges of infringement based on those acts

committed while the agreement was in force. See 35 U.S.C. § 271(a). As a result, we

affirm the district court’s grant of summary judgment of noninfringement.




2008-1163                                   4